Citation Nr: 1504496	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to VA education benefits. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to July 2010.

Based on information and evidence currently available to the Board, consisting of the Veteran's physical claims file and entries in the VA internal tracking system (VACOLS), it appears that this matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the Department of Veterans Affairs (VA) and involves a claim for education benefits.  There are electronic Virtual VA and Veterans Benefits Management System files currently associated with the Veteran.  However, neither of those files includes documents relating to a claim for education benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board finds that the appeal must be remanded to obtain the Veteran's education file.  In this regard, VACOLS indicates that the Veteran filed a claim for educational benefits, which appears to have been adjudicated in December 2010.  VACOLS also shows that a notice of disagreement was filed in April 2011, followed by the issuance of a statement of the case in October 2011 and the filing of a substantive appeal in December 2011.  Such further shows that the Veteran had elected to testify at a video-conference Board hearing in connection with his appeal.  At this point, very limited information regarding this appeal is available to the Board as the Board does not have the Veteran's education file.  The physical claims file and electronic files, which are available for Board review, do not contain any pertinent administrative history or substantive evidence relating to an education claim.  Without such information, the Board is unable to even identify, in any detail, the claim on appeal.  As such, first and foremost, on remand, the Veteran's education file must be obtained.  

In addition, as noted previously, the evidence on file reflects that the Veteran requested a Board hearing in conjunction with the appeal involving educational benefits.  In this regard, VACOLS reflects that the Veteran had initially been scheduled for such hearing in April 2014.  However, per his representative's January 2015 Motion to Remand for Video-Conference Hearing, it was noted that a request to postpone such hearing was submitted in order to obtain the education file.  Therefore, after obtaining the Veteran's education file, if it contains a valid and timely substantive appeal with a request for a Board hearing, such hearing should be scheduled in accordance with his stated preference pursuant to 38 C.F.R. § 20.703 (2014).   

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's education folder with the physical claims folder and/or attach it to his electronic file.  

2.  After obtaining the Veteran's education file, confirm that such contains a valid and timely substantive appeal relating to a claim for education benefits wherein he elected to appear before a Veterans Law Judge at a Board hearing.  If so, schedule him for his requested Board hearing in accordance with his stated preference.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

